******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
        BETH KELLER v. RICHARD KELLER
                  (SC 19537)
    Palmer, Zarella, Eveleigh, McDonald, Espinosa, Robinson and
                           Vertefeuille, Js.*
     Argued September 22—officially released October 25, 2016

  Brendon P. Levesque, with whom was Karen L.
Dowd, for the appellant (plaintiff).
   Steven R. Dembo, with whom were Caitlin E. Koz-
loski and, on the brief, P. Jo Anne Burgh, for the appel-
lee (defendant).
                                   Opinion

  PER CURIAM. In the course of this protracted marital
dissolution action between the plaintiff, Beth Keller,
and the defendant, Richard Keller, the trial court
entered an order of contempt against the plaintiff on
the ground that she had failed to provide the defendant
with her new address after she moved to another resi-
dence with the parties’ three minor children, in violation
of the automatic orders under Practice Book § 25-5 (a)
(2)1 and a court order containing the parties’ parenting
agreement. The plaintiff appealed from the contempt
order to the Appellate Court, claiming that neither
authority literally applied to the facts of the present
case. Keller v. Keller, 158 Conn. App. 538, 547, 119 A.3d
1213 (2015). Specifically, the plaintiff contended that:
(1) § 25-5 (a) (2) was inapplicable because its notice
requirement is limited to a move from the marital home,
not subsequent changes of residence; and (2) the defen-
dant’s actual knowledge of the location of her current
residence satisfied the notice requirements of the court
order. Id., 546–47. Following the Appellate Court’s judg-
ment affirming the contempt order; id., 548; the plaintiff
appealed to this court upon our grant of certification.
Keller v. Keller, 319 Conn. 906, 122 A.3d 638 (2015).
  After examining the entire record on appeal and con-
sidering the briefs and oral arguments of the parties,
we have determined that the appeal in this case should
be dismissed on the ground that certification was
improvidently granted.
   The appeal is dismissed.
   * This case originally was scheduled to be argued before a panel of this
court consisting of Justices Palmer, Zarella, Eveleigh, McDonald, Espinosa,
Robinson and Vertefeuille. Although Justices Espinosa and Robinson were
not present at oral argument, they have read the briefs and appendices,
and have listened to a recording of oral argument prior to participating in
this decision.
   1
     Practice Book § 25-5 (a) provides in relevant part: ‘‘In all cases involving
a child or children, whether or not the parties are married or in a civil union
. . . (2) A party vacating the family residence shall notify the other party
or the other party’s attorney, in writing, within forty-eight hours of such
move, of an address where the relocated party can receive communication.
This provision shall not apply if and to the extent there is a prior, contradic-
tory order of a judicial authority. . . .’’